Exhibit 10.3
EXECUTION VERSION
 
Equity One, Inc.
SHARED APPRECIATION PROMISSORY NOTE
$600,000,000
Dated as of January 4, 2011
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
1. Basic Terms
    1  
1.1 Promise to Pay
    1  
1.2 Application of Payments
    1  
1.3 Maturity
    1  
1.4 Form of Payment
    1  
1.5 Payments Generally
    1  
 
       
2. Definitions
    2  
 
       
3. Base Interest and Mandatory Redemption
    5  
3.1 Calculation of Base Interest
    5  
3.2 Payments of Base Interest
    6  
3.3 Contingent Interest
    6  
3.4 Determined Property Value
    6  
3.5 Determination of Appraised Value by Appraisers
    6  
3.6 Total Interest Rate Cap
    6  
 
       
4. Redemption
    7  
 
       
5. Default
    7  
5.1 Late Charge
    7  
5.2 Events of Default
    7  
5.3 Acceleration
    8  
5.4 Interest After Event of Default
    8  
5.5 Waivers by the Issuer
    8  
 
       
6. Representations and Warranties
    9  
6.1 Organization
    9  
6.2 Power and Authority; Authorization; Enforceability
    9  
6.3 No Conflicts
    9  
 
       
7. Covenants
    9  
7.1 Notices
    9  
7.2 Indebtedness
    9  
7.3 Liens
    9  
7.4 Investments
    9  
7.5 Distributions
    9  
7.6 Fundamental Changes
    10  
7.7 Disqualified Stock
    10  
7.8 Substitution of Properties
    10  
7.9 Pari Passu in Right of Payment
    10  

ii



--------------------------------------------------------------------------------



 



              Page  
8. AHYDO Limitation
    10  
 
       
9. Miscellaneous
    11  
9.1 Governing Law and Severability
    11  
9.2 Notices
    11  
9.3 Costs of Collection and Cure; Indemnification
    12  
9.4 Time is of the Essence
    13  
9.5 Amendments and Waivers in Writing
    13  
9.6 No Joint Venture or Partnership
    13  
9.7 Registered Form
    13  
9.8 Waiver of Jury Trial
    13  
9.9 Interpretation
    13  
9.10 Successors and Assigns
    13  
 
       
Schedule A — Properties
       

iii



--------------------------------------------------------------------------------



 



EQUITY ONE, INC.
SHARED APPRECIATION PROMISSORY NOTE
$600,000,000
January 4, 2011
RECITALS
     WHEREAS, Equity One, Inc. a Maryland corporation, (the “Issuer”) hereby
issues this Shared Appreciation Promissory Note (the “Note”) to EQY-CSC LLC, a
Delaware limited liability company (together with any successor holder or
holders of this Note, collectively, the “Holder”); and
     WHEREAS, Issuer owns, or will own, directly or indirectly through one or
more subsidiaries or affiliates, interests in the Properties (as hereinafter
defined).
     NOW THEREFORE, the Issuer agrees as follows:
1. Basic Terms.
     1.1 Promise to Pay. Issuer, having its principal place of business at 1600
N.E. Miami Gardens Drive, North Miami Beach, Florida, 33179, for value received,
promises to pay to Holder, having its principal place of business at c/o 1600
N.E. Miami Gardens Drive, North Miami Beach, Florida, 33179, or at such place as
the Holder hereof may from time to time designate in writing, the principal sum
of SIX HUNDRED MILLION AND 00/100 DOLLARS ($600,000,000), with interest thereon,
as set forth in this Note.
     1.2 Application of Payments. Except as otherwise provided herein, all
payments made on this Note shall be applied in payment of amounts then due on
account of principal, interest and any other sums or amounts due under this Note
in such order as the Holder shall elect in its sole discretion.
     1.3 Maturity. In any event, the entire outstanding principal balance of
this Note, together with any accrued and unpaid interest and other amounts due
hereunder, if not earlier paid or due and payable in accordance with the terms
of this Note, shall be due and payable on the date (the “Maturity Date”) which
is the earlier of (i) the tenth (10th) anniversary of the date of this Note or
(ii) such earlier date on which the entire outstanding balance of this Note
becomes due and payable in accordance with its terms.
     1.4 Form of Payment. Any and all payments hereunder shall be made in United
States dollars by wire transfer of immediately available federal funds in
accordance with such wire transfer or other payment instructions as the Holder
may designate by written notice thereof delivered by or on behalf of the Holder
to the Issuer.
     1.5 Payments Generally. All payments under this Note, including without
limitation, payments of principal, Base Interest and Contingent Interest, are
part of a single, integrated

 



--------------------------------------------------------------------------------



 



instrument and shall not be stripped, individually assigned, or otherwise
separated from one another.
2. Definitions.
     As used in this Note, the following terms shall have the meanings indicated
or referred to below.
     “Appraisal” means an appraisal of any Property by an Appraiser, which
appraisal shall be reasonably satisfactory to Holder in all respects.
     “Appraised Value” means the amount determined in the Appraisal as the value
of any Property.
     “Appraiser” means the Person chosen by the Issuer for the annual board
appraisal of all properties owned by Issuer.
     “Bankruptcy Code” — See Section 5.2.
     “Base Interest” — See Section 3.1.
     “Base Rate” — See Section 3.1.
     “Business Day” means any day, excluding Saturday, Sunday and any day which
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.
     “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, and all equivalent ownership or profit interests in such
Person if such Person is not a corporation, and any and all warrants, options
and rights to purchase or acquire any of the foregoing.
     “Contingent Interest” means the amounts payable as Contingent Interest
pursuant to Section 3.3.
     “Contingent Interest Payment” — See Section 3.3.
     “Default Rate” — See Section 5.4.
     “Determined Property Value” — See Section 3.4.
     “Disqualified Stock” means, all outstanding Capital Stock issued by the
Issuer: (a) in respect of which the Issuer is, or upon the lapse of any period
of time or occurrence of any event (including consent thereto by any creditor of
the Issuer to redeem such Capital Stock at the sole option of the Issuer or by
any affiliate of the Issuer) might become, required to pay dividends or make
distributions except dividends and distributions that are to be paid or made
solely by issuance of Capital Stock that is issued by the Issuer and does not
otherwise constitute

2



--------------------------------------------------------------------------------



 



Disqualified Stock (it being understood that no such Capital Stock shall be
deemed to constitute Disqualified Stock by virtue of the fact that obligations
to pay non-cash dividends and undeclared cash dividends or make non-cash
distributions and undeclared cash distributions may accrue from time to time
with respect to such Capital Stock); or (b) that the Issuer is, or upon the
lapse of any period of time or occurrence of any event (including consent
thereto by any creditor of the Issuer) might become, obligated to redeem,
purchase or exchange for cash or Indebtedness or any other form of
consideration, except (i) an undertaking to exchange such Capital Stock solely
for Capital Stock that is issued by the Issuer and does not otherwise constitute
Disqualified Stock, (ii) an undertaking by the Issuer to redeem its Capital
Stock on any date occurring after 180 days after the Maturity Date, if such
redemption is permitted at the time under any and all indentures and agreements
governing Indebtedness of the Issuer then outstanding and if such redemption
obligation by its terms is subordinated in right of payment to such Indebtedness
and (iii) any obligation of the Issuer to repurchase Capital Stock held by any
current or former employee, officer or director of the Issuer or any of its
subsidiaries.
     “Distribution” means any declaration or payment by the Issuer of a
dividend, distribution or any other return of any equity capital or other Equity
Interests of the Issuer to any third party, or any authorization or making by
the Issuer of any other distribution, payment or delivery of property (other
than (x) common equity of the Issuer and (y) Equity Interests of the Issuer that
are not Disqualified Stock), or any redemption, retirement, purchase or other
acquisition, directly or indirectly, by the Issuer for a consideration (other
than (x) common equity of the Issuer and (y) Equity Interests of the Issuer that
are not Disqualified Stock), of any shares of any class of its Capital Stock or
other Equity Interests outstanding on or after the date hereof (or any options
or warrants issued by the Issuer with respect to its Capital Stock or other
Equity Interests), or the setting aside of any funds for any of the foregoing
purposes or otherwise acquire for consideration (other than (x) common equity of
the Issuer and (y) Equity Interests of the Issuer that are not Disqualified
Stock) any shares of any class of the Capital Stock of the Issuer outstanding on
or after the date hereof (or any options or warrants issued by the Issuer with
respect to its Capital Stock or other Equity Interests). Without limiting the
foregoing, “Distributions” with respect to the Issuer shall also include (i) all
payments made or required to be made by the Issuer with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes and (ii) all
management or similar fees paid by the Issuer.
     “Equity Interests” means, with respect to any Person, shares of Capital
Stock of such Person, securities convertible into or exchangeable for shares of
Capital Stock of, and other ownership or profit interests in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.
     “Event of Default” — See Section 5.2.
     “Existing Material Indebtedness” means Indebtedness pursuant to each of
(a) that certain Indenture, dated as of November 9, 1995, between the Issuer (as
successor-by-merger to IRT Property Company) and U.S. Bank National Association
(successor to SunTrust Bank), as Trustee, as amended; and (b) that certain
Indenture, dated as of September 9, 1998, between the

3



--------------------------------------------------------------------------------



 



Issuer (as successor-by-merger to IRT Property Company) and U.S. Bank National
Association (successor to SunTrust Bank), as Trustee, as amended; provided,
however, in the event the Indebtedness evidenced by clauses (a) and (b) above
shall cease to be in force and effect, Existing Material Indebtedness shall
refer to (i) if the Issuer has incurred any comparable senior Indebtedness under
an Indenture that is qualified under the Trust Indenture Act after the date upon
which the Indebtedness evidenced by clause (a) and (b) above cease to be in
force and effect, the terms of such indenture or (ii) if the Issuer has not
incurred any such comparable Indebtedness, the terms of the indentures described
in clause (a) and (b) above as in existence on the date of this Note.
     “Holder” — See Section 1.1.
     “Indebtedness” means, (a) all obligations of the Issuer for borrowed money;
(b) all obligations of the Issuer evidenced by bonds, debentures, notes or
similar instruments; (c) all obligations of the Issuer in respect of the
deferred purchase price for any acquisition of any acquired property or assets;
(d) all obligations of the Issuer secured by any Lien on property then owned or
thereafter to be acquired by the Issuer, whether or the Issuer has assumed
liability for the payment of such obligations; (e) all obligations of the
Issuer, contingent or otherwise, in respect of letters of credit, bankers
acceptances or other financing instruments; (f) all guarantees of the Issuer in
respect of any of the foregoing; and (g) all obligations of the Issuer with
respect to Disqualified Stock; provided, however, Indebtedness of any subsidiary
of the Issuer shall not be deemed to be Indebtedness of the Issuer.
     “Indemnitee” — See Section 9.3.
     “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any reasonable fees
or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and environmental laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of this Note or the transactions contemplated hereby or
thereby or any environmental claim or activity relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership,
or practice of the Issuer or any of its subsidiaries.
     “Initial Value” — See Section 3.3.
     “Interest Rate Cap” — See Section 3.6.
     “Investment” means (a) any direct or indirect purchase or other acquisition
by the Issuer of, or of a beneficial interest in, any of the securities
(including any Capital Stock) of any other Person; (b) any direct or indirect
redemption, retirement, purchase or other acquisition for value,

4



--------------------------------------------------------------------------------



 



by any the Issuer from any Person, of any Capital Stock of such Person; (c) any
direct or indirect loan, advance or capital contributions by the Issuer to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business; and (d) any direct or indirect
guarantee of any obligations of any other Person. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment.
     “Issuer” — See Recitals.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien, or
charge of any kind (including any conditional sale or other title retention
agreement or any lease in the nature thereof); provided, however, such term
shall not include any (i) zoning restrictions, easements, rights-of-way,
restrictions on the use of real property, encroachments and other similar
charges or encumbrances, and title deficiencies, in each case not securing
Indebtedness and which are not, in the aggregate, substantial in dollar amount,
(ii) carriers’, warehousemens’, mechanics’, materialmen’s, repairmens’ or other
like liens arising in the ordinary course of business and securing obligations
that are not due and payable, and (iii) any interest or title or right of a
lessor or sub-lessor under any lease or sublease entered into in the ordinary
course of its business and covering only the assets so leased.
     “Maturity Date"- See Section 1.3.
     “Note” — See Recitals.
     “Payment Date” — See Section 3.2.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political
subdivisions thereof.
     “Properties” means the properties listed on Schedule A as the same may be
amended by Issuer from time to time by substitution of any property as set forth
in Section 7.8.
     “Substitute Property” — See Section 7.8.
     For all purposes of this Note, except as otherwise expressly provided or
unless the context otherwise requires: (a) the terms used herein have the
meanings assigned to them in this article, and include the plural as well as the
singular; (b) the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Note as a whole and not to any particular article,
section or other subdivision; and (c) all references to $, US$, dollars or
United States dollars shall refer to the lawful currency of the United States of
America.
3. Base Interest and Mandatory Redemption.
     3.1 Calculation of Base Interest. The principal balance of this Note and
any and all other amounts owing by the Issuer to the Holder under this Note
shall bear interest at the rate of

5



--------------------------------------------------------------------------------



 



seven percent (7.0%) per annum, compounded quarterly in arrears (the “Base
Rate”), or such higher rate as is provided in Section 5.4. Interest provided for
in this Section 3.1 (“Base Interest”) shall be calculated on the basis of a
three hundred sixty (360)-day year comprised of twelve (12) thirty (30)-day
months. Base Interest for any partial month prior to full payment of this Note
shall be calculated at a daily rate equal to one three hundred and sixtieth
(1/360th) of the applicable rate for the actual number of days in such partial
month prior to the full payment of this Note.
     3.2 Payments of Base Interest. Until the Maturity Date, Base Interest shall
be paid in cash quarterly on the first Business Day of each quarter (each, a
“Payment Date”).
     3.3 Contingent Interest. On (i) the third (3rd) anniversary of the date
hereof and on each anniversary of the date hereof thereafter and (ii) the
Maturity Date or such earlier date as the principal balance is paid in full, the
Issuer shall pay to the Holder as additional interest the Contingent Interest,
if any (each, a “Contingent Interest Payment”). “Contingent Interest” shall mean
an amount equal to 30% of the positive difference of (x) the Determined Property
Value less (y) (A) in connection with the initial Contingent Interest Payment,
the aggregate Initial Value for each of the Properties or (B) in connection with
any subsequent Contingent Interest Payment, the greater of (i) the aggregate
Initial Value for each of the Properties or (ii) the greatest aggregate
Determined Property Value for each of the Properties as of the date of any past
Contingent Interest Payments. “Initial Value” is the value of each of the
Properties as listed on Schedule A.
     3.4 Determined Property Value. “Determined Property Value” means the fair
market value of the Properties as of the date of the applicable Contingent
Interest Payment, as determined by mutual agreement between Issuer and the
Holder, or if no such agreement can be reached within ten (10) days after any
Holder or the Issuer has requested that the relevant parties reach such
agreement, the Appraised Value of the Properties as determined pursuant to the
procedures set forth in Section 3.5 reduced by the amounts paid by the Issuer to
the appraiser selected pursuant to Section 3.5.
     3.5 Determination of Appraised Value by Appraisers. At any time after
(i) the date this Note has been declared due and payable, (ii) the date which is
ninety (90) days prior to the scheduled Maturity Date, or (iii) the date the
Issuer notifies Holder in writing of its intent to redeem this Note, either the
Issuer or the Holder may request that the other agree to the Determined Property
Value. If the Issuer and the Holder fail to agree on the Determined Property
Value within ten (10) Business Days after any such request, the Property shall
be valued at its Appraised Value by an Appraiser. The reasonable costs and
expenses of the Appraisal and the Appraiser shall be paid for by the Issuer.
Each determination of the Appraiser as to the Appraised Value of the Property
shall be final, binding and conclusive on the parties hereto, absent manifest
error.
     3.6 Total Interest Rate Cap. Notwithstanding anything to contrary in this
Note, the total interest per annum, after taking into consideration the Base
Interest and the Contingent Interest, may not exceed seven percent (7%) per
annum during the two-year period following the date hereof and thereafter nine
and one-half percent (9.5%) per annum (the “Interest Rate Cap”).

6



--------------------------------------------------------------------------------



 



4. Redemption. Prior to the date which is five (5) years from the date hereof,
the Issuer shall not be permitted to redeem or prepay the outstanding balance of
this Note, in whole or in part, whether in cash or in kind, without the prior
written consent of the Holder. The Issuer shall be permitted to redeem or prepay
the outstanding balance of this Note, in whole or in part, whether in cash or in
kind, anytime after the date which is five (5) years from the date hereof
without the prior written consent of the Holder.
5. Default.
     5.1 Late Charge. The Issuer recognizes that default by the Issuer in making
the payments herein agreed to be paid when due will result in the Holder
incurring additional expense and in loss to the Holder of the use of the money
due. The Issuer agrees that, if for any reason the Issuer fails to pay when due
any interest or principal due under this Note, the Holder shall be entitled, as
damages for the detriment caused thereby, to payment on demand of an amount
equal to the lesser of (i) four percent (4%) of such unpaid sum and (ii) the
maximum amount permitted by applicable law. The Issuer acknowledges that it is
difficult and impractical to ascertain the extent of the Holder’s actual damages
and agrees that the amount provided above is a reasonable estimate of such
damages to the Holder.
     5.2 Events of Default. An “Event of Default” shall occur if:
     (1) the Issuer defaults in the payment of interest on this Note or any
other amounts payable under this Note (other than as provided in Section 5.2(2)
below) when the same become due and payable and such default continues for a
period of three (3) Business Days;
     (2) the Issuer defaults in the payment of the principal of this Note when
the same becomes due and payable at the Maturity Date, upon prepayment or
otherwise;
     (3) the Issuer fails to observe or perform any covenant contained in
Section 7 of this Note which failure continues unremedied for more than thirty
days after receipt of written notice thereof from the Holder;
     (4) the Issuer shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); or an involuntary case
is commenced against the Issuer and the petition is not controverted within ten
(10) days, or is not dismissed within sixty (60) days, after commencement of the
case; or a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of the Issuer; or the
Issuer commences (including by way of applying for or consenting to the
appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator” of
itself or all or any substantial portion of its property)) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, supervision,
conservatorship or similar law of any jurisdiction whether now or hereafter in
effect relating to the Issuer; or any such proceeding is commenced against the
Issuer to the extent such proceeding is consented to by the Issuer, and remains

7



--------------------------------------------------------------------------------



 



undismissed for a period of sixty (60) days; or the Issuer is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Issuer suffers any appointment of any
conservator or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of sixty (60) days; or the
Issuer makes a general assignment for the benefit of creditors; or any action is
taken by the Issuer for the purpose of effecting any of the foregoing;
     (5) (i) the Issuer fails to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness with an aggregate principal amount of less than $10,000,000),
in each case beyond the grace period, if any, provided therefore; or (ii) breach
or default by the Issuer with respect to any other material term beyond the
grace period, if any, provided therefore, of (1) one or more items of
Indebtedness in the aggregate principal amount referred to in clause (i) above;
or (iii) or any Event of Default under and as defined in any document or
agreement evidencing any obligation of the Issuer under any Existing Material
Indebtedness; or
     (6) (i) this Note shall cease to be in full force and effect or (ii) the
Issuer shall contest the validity or enforceability of the Note in writing or
deny in writing that it has any further liability under this Note.
     5.3 Acceleration. Upon an Event of Default hereunder, the entire
outstanding balance of this Note, including, without limitation, principal, Base
Interest, Contingent Interest and all other amounts due hereunder shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Issuer.
     5.4 Interest After Event of Default. Notwithstanding anything to the
contrary contained herein, from and after the occurrence of an Event of Default,
whether or not all amounts due and payable hereunder are accelerated by the
Holder, interest shall accrue on the entire outstanding balance of this Note,
including, without limitation, principal, Base Interest and Contingent Interest
at ten percent (10%) per annum, compounded monthly, (the “Default Rate”) from
the date of such Event of Default until (i) all Events of Default are cured if
the outstanding balance of this Note has not been accelerated or (ii) the entire
outstanding balance of this Note, including, without limitation, principal, Base
Interest, Contingent Interest and redemption premium have been paid in full.
     5.5 Waivers by the Issuer. Presentment for payment, demand, notice of
dishonor, protest, notice of protest, stay of execution and all other suretyship
and other defenses to payment generally are hereby waived by the Issuer. No
extension or acceptance of payment after expiration of applicable notice and
cure, if any, or other indulgence or release of collateral granted from time to
time shall be construed as a novation of this Note or as a reinstatement of the
indebtedness evidenced hereby or as a waiver of any right of the Holder.

8



--------------------------------------------------------------------------------



 



6. Representations and Warranties.
     6.1 Organization. The Issuer is duly organized, validly existing and in
good standing as corporation incorporated under the laws of Maryland.
     6.2 Power and Authority; Authorization; Enforceability. The Issuer has the
power and authority to execute and deliver this Note and perform its obligations
hereunder. The execution and delivery of this Note by the Issuer and the
performance by the Issuer of its obligations hereunder have been duly authorized
by all Issuer and constitutes the valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement thereof is in a proceeding at law or in equity).
     6.3 No Conflicts. The execution and delivery of this Note and the
performance of the obligations contemplated hereby do not result in the
violation of or conflict with (a) any provision of the organizational documents
of the Issuer or (b) any terms, conditions or provisions of any material
agreement or obligation to which the Issuer is a party or by which any of its
properties or assets are bound.
7. Covenants.
     7.1 Notices. The Issuer shall provide the Holder with all notices,
financial statements, balance sheets and other documents provided to any holder
or representative of any Existing Material Indebtedness (or to any holder or any
representative of any Indebtedness that refinances or replaces, in whole or in
part, such Existing Material Indebtedness), promptly, but in no event later than
three (3) Business Days, following delivery of such documents to such holders of
Indebtedness.
     7.2 Indebtedness. The Issuer shall not, directly or indirectly, incur,
create or assume any Indebtedness other than (i) Indebtedness pursuant to the
Existing Material Indebtedness in the amounts outstanding on the date hereof and
(ii) any Indebtedness permitted under the Existing Material Indebtedness.
     7.3 Liens. The Issuer shall not, directly or indirectly, incur, create or
permit to exist any Lien of any nature whatsoever with respect to itself or any
property or assets now owned or hereafter acquired by the Issuer other than
Liens permitted under the Existing Material Indebtedness.
     7.4 Investments. The Issuer shall not, directly or indirectly, make or own
any Investment in any Person, except for Investments permitted under the
Existing Material Indebtedness.
     7.5 Distributions. The Issuer shall not, directly or indirectly, declare,
order, pay, make or set apart, or agree to declare, order, pay, make or set
apart, any Distribution except that for any Distributions permitted to be made
under the Existing Material Indebtedness; provided, however, that
notwithstanding anything herein to the contrary, the Issuer shall not, directly
or

9



--------------------------------------------------------------------------------



 



indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any Distribution while an Event of Default described in
Sections 5.2(1), (2) or (3) has occurred and is continuing..
     7.6 Fundamental Changes. The Issuer shall not enter into any transaction of
merger or consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except for any such transactions permitted
under the under the Existing Material Indebtedness. Notwithstanding anything to
the contrary herein, the Issuer may not merge with and into, or be dissolved or
liquidated into, any other Person unless the resulting, surviving or transferee
Person, if it is not the Issuer, expressly assumes all of the obligations of the
Issuer under this Note by delivering to the Holder a joinder or other agreement
of assumption reasonably satisfactory to the Holder.
     7.7 Disqualified Stock. The Issuer shall not make any payment on, sell or
issue, any Disqualified Stock except as permitted under the Existing Material
Indebtedness.
     7.8 Substitution of Properties. In the event of any sale, condemnation or
other disposition by Issuer of a Property included on Schedule A, the Issuer
shall substitute for such Property one or more other properties to be included
in Schedule A (such Property or Properties, the “Substitute Property”); provided
that the Substitute Property’s Appraised Value must equal or exceed the
Appraised Value of the Property being substituted and that the Substitute
Property must be real property located in the United States. Upon any proposed
substitution of Property, an Appraised Value shall be established for such
Substitute Property pursuant to an Appraisal. For purposes of computing the
first Contingent Interest Payment with respect to such Substitute Property, the
Initial Value (in the case of the initial Contingent Interest Payment) or the
greatest Determined Property Value (in the case of a subsequent Contingent
Interest Payment) of the Property being substituted shall be used. Any amendment
to Schedule A shall be prepared by the Issuer, at Issuer’s sole cost and
expense, including the reasonable costs and expenses, including legal fees, of
the Holder. The reasonable costs and expenses of the Appraiser and the Appraisal
shall be paid for by the Issuer. Each determination of the Appraiser as to the
Appraised Value of the Properties shall be final, binding and conclusive on the
parties hereto, absent manifest error.
     7.9 Pari Passu in Right of Payment. The Note shall rank pari passu in right
of payment with all other unsecured senior Indebtedness of the Company.
8. AHYDO Limitation. Notwithstanding any provision of this Note to the contrary,
on or before each Payment Date after the fifth (5th) anniversary of the date
hereof, Issuer shall pay in cash all accrued Base Interest, Contingent Interest
and/or discount (as determined for federal income tax purposes) to the extent
necessary so that the Note will not be classified as an “applicable high yield
discount obligation” under Section 163(i) of the Internal Revenue Code of 1986,
as amended (the “Code”). The parties agree for federal income tax purposes to
adopt

10



--------------------------------------------------------------------------------



 



quarterly accrual periods with respect to the Note. For purposes of this
Section 8, the term “accrual period” shall have the meaning assigned to it in
Sections 163(i)(2) and 1272(a)(5) of the Code and the Treasury Regulations
thereunder. It is the intent of Issuer and Holder that Section 163(e)(5) of the
Code not apply to the Note, and the provisions of this Note shall be applied
consistently therewith.
9. Miscellaneous.
     9.1 Governing Law and Severability. This Note shall be governed by, and
construed in accordance with, the substantive law of the State of New York
without regard to the application of choice of law principles. If any provision
of this Note is held to be invalid or unenforceable by a court of competent
jurisdiction, the other provisions of this Note shall remain in full force and
effect. Subject to the foregoing, it is the express intention of the Issuer and
the Holder to conform strictly to any applicable usury laws. Accordingly, all
agreements between the Issuer and the Holder, whether now existing or hereafter
arising, and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration of the
maturity of this Note or otherwise, shall the amount paid or agreed to be paid
to the Holder for the use, forbearance or detention of the money delivered to
the Issuer as purchase price for this Note or otherwise advanced, in each case
pursuant to the terms of this Note, or for the payment or performance of any
covenant or obligation contained herein exceed the maximum amount permissible
under applicable law. If, from any circumstance or contingency whatsoever,
fulfillment of any provision of this Note at the time performance of such
provision shall be due shall involve transcending any limit validly prescribed
by law, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity, and, if from any such circumstance or contingency, the
Holder shall ever receive as interest or otherwise an amount which would exceed
the maximum rate of interest permitted by applicable law, the amount of such
excess shall be applied to a reduction of the indebtedness evidenced by this
Note, and not to the payment of interest. If such excessive interest exceeds
such indebtedness, the amount of such excessive interest shall be refunded to
the Issuer. If at any time this Note prescribes a rate of interest in excess of
the maximum rate permitted by law, all sums paid or agreed to be paid to the
Holder for the use, forbearance or detention of the money delivered to the
Issuer as purchase price for this Note or otherwise advanced, pursuant to the
terms of this Note, shall be amortized, prorated, allocated and spread
throughout the term of such indebtedness until payment in full, so that the
actual rate of interest on account of such indebtedness is uniform throughout
the term hereof.
     9.2 Notices. All notices and other communications under this Note shall be
in writing and shall be hand delivered, or mailed by registered or certified
mail, return receipt requested, or by a nationally recognized overnight courier,
postage prepaid, addressed as follows:

  (a)   To the Holder:

c/o Equity One, Inc.
1600 NE Miami Gardens Drive
North Miami Beach, Florida 33179
Attention: General Counsel

11



--------------------------------------------------------------------------------



 



  (b)   To the Issuer:

Equity One, Inc.
1600 NE Miami Gardens Drive
North Miami Beach, Florida 33179
Attention: General Counsel

      with copies to:

Liberty International Holdings Limited
40 Broadway
London SW1H OBT
United Kingdom
Attn: Company Secretary
Fax: (44) 20 7887 0001

      and

Skadden, Arps, Slate, Meagher & Flom, LLP
155 North Wacker Drive
Chicago, Illinois 60606
Attn: Rodd M. Schreiber, Esq.
Fax: (312) 407-0411
     The Issuer and the Holder may, from time to time, change the address
specified above by delivery of notice in accordance with the terms of this
Section. All notice and communications hereunder shall be deemed received when
sent as required by the terms of this Section upon receipt at the respective
address specified above or upon refusal of receipt as confirmed in a receipt of
the party attempting delivery.
     9.3 Costs of Collection and Cure; Indemnification. In the event of any
default on the part of the Issuer under this Note, whether or not such default
constitutes an Event of Default hereunder, the Issuer shall pay any and all
reasonable out-of-pocket costs incurred by the Holder in connection with the
cure of such default and the evaluation of its rights and remedies hereunder and
actions taken by or on behalf of the Holder with a view to enforcing the
provisions of this Note, whether through the institution of legal proceedings,
foreclosure or otherwise. All such amounts shall bear interest at the Default
Rate from the date paid by the Holder until payment is made by the Issuer to the
Holder. The Issuer agrees to defend, indemnify, pay and hold harmless, the
Holder, its affiliates and its respective officers, partners, directors,
trustees, employees, representatives and agents (each, an “Indemnitee”), from
and against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH PERSON; provided, the Issuer shall not have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the bad faith,
gross negligence or willful misconduct of that Indemnitee. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.3 may be unenforceable in whole or in part because

12



--------------------------------------------------------------------------------



 



they are violative of any law or public policy, the Issuer shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
     9.4 Time is of the Essence. Time is of the essence with respect to each of
the Issuer’s obligations under this Note.
     9.5 Amendments and Waivers in Writing. Neither this Note nor any of the
terms hereof may be terminated, amended, supplemented, waived, discharged or
modified orally, or by any act or failure to act on the part of the Issuer or
the Holder but only by an instrument in writing executed by the party against
which enforcement of the termination, amendment, supplement, waiver, discharge
or modification is sought. The Holder may accept partial payments of any amounts
owing under this Note without waiving any of its rights arising from the
Issuer’s failure to pay the full amount due in a timely fashion.
     9.6 No Joint Venture or Partnership. This Note shall not be deemed to
create any relationship between the Issuer and the Holder other than a
debtor-creditor relationship, and in no event shall this Note be deemed to
create a joint venture or partnership between the Issuer and the Holder.
     9.7 Registered Form. This Note is issued in registered form as to both
principal and interest and shall be initially registered on the books and
records of the Issuer in the name of Holder. All interest and principal payable
hereunder shall be paid only to natural persons or legal entities in whose name
this Note is registered at the time of payment. Transfers of this Note and
rights to payment of principal and interest hereunder may be effected only upon
surrender of this Note to Issuer and either the reissuance by Issuer of this
Note to Holder’s assignee or the issuance by Issuer of a new Note to Holder’s
assignee having the same terms and conditions as this Note. In order for any
transfers of this Note to be effective, the change of registered ownership must
be properly recorded on Issuer’s books and records. Promptly upon the surrender
of this Note to Issuer, Issuer shall reissue this Note or shall issue a new Note
having the same terms and conditions as this Note in the name of any payee
specified by the registered Holder hereof, and Issuer shall promptly register
such Note in the name of such payee. The registered Holder of this Note shall
not have the right to convert this Note to bearer form.
     9.8 Waiver of Jury Trial. The Issuer hereby waives trial by jury in any
litigation, suit or proceeding in which the Issuer and the Holder is involved,
in any court with respect to, in connection with, or arising out of this Note or
the validity, protection, interpretation, collection or enforcement of the
foregoing.
     9.9 Interpretation. Article and Section headings in this Note are for
convenience only and shall not be used in interpreting any term, condition or
provision of this Note. The words “Holder” and “Issuer” shall include their
respective successors, assigns, heirs, executors and administrators. If the
Issuer consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.
     9.10 Successors and Assigns. This Note shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the

13



--------------------------------------------------------------------------------



 



successors and assigns of the Holder. The Issuer’s rights or obligations
hereunder or any interest therein may not be assigned or delegated by the Issuer
without the prior written consent of the Holder (and any attempted assignment or
transfer by the Issuer without such consent shall be null and void). Subject to
Section 1.5, the Holder shall have the right at any time to sell, assign or
transfer all of its rights and obligations under this Note to any Person without
the consent of the Issuer. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
[Remainder of the Page Intentionally Left Blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer has executed this Note as an instrument
under seal as of the date and year first above written.

          Witness    EQUITY ONE, INC.
  /s/ Laura Devlin   By:   /s/ Jeffrey Olson Name: Laura Devlin   Name:  Jeffrey
Olson       Title:   Chief Executive Officer  

 